Dore, J.
(dissenting). As the complaint fails to allege performance or excuse for non-performance, the motion for judgment on the pleadings should be granted on that ground alone, with leave, however, to plaintiff to replead.
Summary judgment, however, in defendant’s favor finally dismissing the complaint should not be granted until after a full disclosure of all the facts at trial. The terms of this lease relating to mining property in Pennsylvania are unique and neither side presents a controlling authority construing precisely similar terms of agreement either under Pennsylvania law (which would be an issue of fact) or New York law. In the former action plaintiff was told “ that the action cannot be maintained until the expiration of the term.” (Estate Property Corporation v. Hudson Coal Co., 139 Misc. 808, 811; affd., 237 App. Div. 878.) Plaintiff in this action, suing after expiration of the term, is now told in effect that the action is too late as there can be no liability on the part of defendant as assignee, not having assumed the covenants of the lease, except for breach occurring during the period defendant was in possession. That period had ended before the prior action was begun. The lease having terminated, the issues should be decided after a trial and not on affidavits. I dissent and vote to affirm the order denying defendant’s motion for summary judgment.
Order reversed, with twenty dollars costs and disbursements, and motion to dismiss the complaint on the merits granted.